Exhibit 10.20
Frederic F. Brace
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) is entered into by and between
Frederic F. Brace (“you”), and UAL Corporation plus United Air Lines, Inc. (UAL
Corporation and United Air Lines, Inc. are referred to collectively as the
“Company”) and arises out of your severance from employment with the Company on
October 31, 2008 (“Severance Date”). This Agreement shall be effective and
irrevocable on the 8th day following the later of (i) the date on which you sign
this Agreement and deliver it to the Company or (ii) your Severance Date
(“Effective Date”). Your right to revoke this Agreement prior to the Effective
Date is described in Section 5 of this Agreement. In consideration of the
promises contained in this document, the parties agree as follows:
     1. Payments and Benefits. Following your Severance Date, the Company will
provide you with the payments and benefits set forth in the UAL Corporation and
United Air Lines, Inc. Executive Severance Plan (the “Severance Plan”), which is
governed by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), as the Severance Plan is modified by this Agreement and as summarized
in Attachment A and this Section 1. Applicable federal, state, and local payroll
taxes will be deducted as required by law. The payments and benefits covered in
this Section 1 do not include any Accrued Rights (as defined in the Severance
Plan and summarized in Attachment A) which you may have and which are payable
according to the terms of any applicable agreements, benefit plans, practices,
policies, arrangements, or programs; and, therefore, this Agreement shall not
release the Company of any obligation to make any payments or provide any
benefits or privileges required to satisfy such Accrued Rights. For purposes of
this Agreement, “United Officer” shall mean a current or retired officer of
United Air Lines, Inc. or its successor. For purposes of clarification, in the
event of any business combination of UAL Corporation or United Air Lines, Inc.
with another entity, references to the level of benefits provided to
then-current or then-retired United Officers shall refer to the benefits
provided to individuals who, prior to the business combination, were current or
retired officers of United Air Lines, Inc. or its successor. In the event of any
conflict or inconsistency between Attachment A hereto and the body of this
Agreement, the body of this Agreement will prevail. Notwithstanding the
provisions of the Severance Plan, and in clarification or as a supplement to the
Severance Plan, the parties agree to the following:
     (a) Within 14 days following the Effective Date, the Company will pay you a
lump sum amount of a portion of your Severance Pay equal to 1/12th of the
aggregate value of your Severance Pay (set forth in Sections 1(a) and (b) of
Attachment A), representing the remaining four regularly scheduled payroll
periods in 2008.
     (b) The Company will pay you, as soon as administratively practicable in
2009 and no later than January 31, 2009, a lump sum amount equal to the
remainder of your Severance Pay.
     (c) From the Effective Date through September 30, 2012, you will continue
to be eligible to receive medical and dental benefits for yourself, your spouse,
and dependents (according to the terms of the United Airlines Employee Welfare
Benefit Plan (or any successor plan), as in effect from time to time, or through
the provision of equivalent benefits) at the same level as then-current active
United Officers (provided

 



--------------------------------------------------------------------------------



 



Frederic F. Brace
that such coverage will not include the annual physical exam). Such coverage
will be offered solely as an alternative to any COBRA continuation coverage
applicable to any group health plan otherwise available to you, your spouse and
dependents within the meaning of Sections 601 through 608 of ERISA. Further, any
such coverage will be provided by the Company at no greater contribution,
deductible or co-pay cost to you than applicable to then-current active United
Officers. If you become covered under a subsequent employer’s medical and/or
dental benefits, coverage under your subsequent employer’s medical and/or dental
benefits will be primary, and coverage under the Company’s medical and dental
benefits will be secondary. You will be entitled to receive a gross-up for any
taxes imposed on the reimbursement or payment of such medical and dental
benefits received after the Effective Date, such that you will be in the same
position you would have been had no tax been imposed on such benefits.
     (d) Beginning October 1, 2012, you will be eligible to receive retiree
medical benefits (subject to the terms of the United Airlines Employee Welfare
Benefit Plan (or any successor plan), as in effect from time to time, or through
the provision of equivalent benefits), on the same terms as other then-retired
United Officers. Nothing in this Agreement shall limit the Company’s right to
amend or terminate the United Airlines Employee Welfare Benefit Plan (or any
successor plan) in accordance with its terms, provided that you are treated no
less favorably than other then-current retired United Officers who are then
eligible to receive benefits under the plan. You will be entitled to receive a
gross-up for any taxes imposed on the reimbursement or payment of retiree
medical benefits received after October 1, 2012, such that you will be in the
same position you would have been had no tax been imposed on such benefits.
     (e) From the Effective Date through October 31, 2010, you will continue to
be eligible to receive vision benefits at the same level that is provided to
then-current active United Officers.
     (f) From the Effective Date through October 31, 2010, you will continue to
receive life insurance benefits at the same level that is provided to
then-current active United Officers.
     (g) From the Effective Date through September 30, 2012, you will remain
eligible for active travel privileges provided to then-current active United
Officers, which will also be available to your spouse and other travel eligibles
(e.g., parents), and you will retain your Red Carpet Club membership (subject to
the terms of the Company’s travel policy for active United Officers, as in
effect from time to time). This includes interline travel on the same basis as
then-current active United Officers (note, however, that interline agreements
may contain restrictions or prohibitions on travel by parents and other travel
eligibles). You will remain eligible for Global Services status on the same
basis as other then-current active United Officers. Beginning October 1, 2012,
you will be eligible for retiree travel privileges on the same terms as other
then-retired United Officers (subject to the terms of the Company’s travel
policy for retired United Officers, as in effect from time to time). You will
continue to remain eligible for Global Services status with your retiree travel
privileges. Nothing in this Agreement shall limit the Company’s right to amend
its active travel privileges or its retiree travel privileges,

2



--------------------------------------------------------------------------------



 



Frederic F. Brace
provided that you are treated no less favorably than other then-current active
United Officers or then-retired United Officers, as applicable, who are eligible
to receive benefits under the relevant plan.
     (h) The Company will provide you with executive outplacement consulting
services from the firm of Challenger, Gray & Christmas, Inc. until placement.
The outplacement consulting expenses shall not exceed $75,000 and will be paid
directly by Company to the firm.
     (i) You will retain the ability to use your remaining 2008 financial
services reimbursement balance under the 2008 UAL Corporation and United Air
Lines, Inc. Officer Financial Services Program.
     (j) You will be reimbursed for legal fees you incur for review of this
Agreement by your attorney, up to $15,000. You will be entitled to receive a
gross-up for any taxes imposed on the reimbursement of such legal fees, up to a
maximum of $15,000. Legal fees you incur for review of this Agreement that
exceed the $15,000 limit will be applied against your remaining 2008 financial
services reimbursement balance under the 2008 UAL Corporation and United Air
Lines, Inc. Officer Financial Services Program and will be reimbursed to you up
to your reimbursement limit under that Program. You will not be entitled to
receive a gross-up for any taxes imposed on the reimbursement of legal fees from
your remaining 2008 financial services reimbursement balance.
     (k) For purposes of the stock options and restricted shares granted to you
under the UAL Corporation 2006 Management Equity Incentive Plan (the “MEIP”)
that are outstanding on October 31, 2008, the termination of your employment
will be treated as a Termination of Employment Due to Retirement (as set forth
in Section 12(b) of the MEIP). Accordingly, all of your then unvested restricted
shares will become fully vested and all of your then unvested stock options will
become immediately exercisable in full, and, except as otherwise set forth in
the MEIP on the Effective Date, all stock options that are outstanding on
October 31, 2008 will remain exercisable until the expiration of the original
term of such options.
     2. General Release. In exchange for the payments and benefits covered in
Section 1, you release and discharge the Company, its parents, subsidiaries,
agents, directors, officers, employees, and representatives, and all persons
acting by, through, under or in concert with the Company, its parent or
subsidiaries (collectively referred to as the “Released Parties”), from any and
all causes of action, claims, liabilities, obligations, promises, agreements,
controversies, damages, and expenses, known or unknown, which you ever had, or
now have, against the Released Parties. The claims you release include, but are
not limited to, claims that the Released Parties:

 
Ø
  discriminated against you on the basis of your race, color, sex (including
claims of sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, source of
income, entitlement to benefits, union activities, age or any other claim or
right you may have under the Age

3



--------------------------------------------------------------------------------



 



Frederic F. Brace

      Discrimination in Employment Act (“ADEA”), or any other status protected
by local, state or federal laws, constitutions, regulations, ordinances or
executive orders; or    
Ø
  failed to give proper notice of this employment termination under the Workers
Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or    
Ø
  violated any other federal, state, or local employment statute, such as ERISA,
which, among other things, protects employee benefits; the Fair Labor Standards
Act, which regulates wage and hour matters; the Family and Medical Leave Act,
which requires employers to provide leaves of absence under certain
circumstances; Title VII of the Civil Rights Act of 1964; the Americans With
Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating to
employment; or    
Ø
  violated the Released Parties’ personnel policies, handbooks, any covenant of
good faith and fair dealing, or any contract of employment between you and any
of the Released Parties; or    
Ø
  violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to you or any member of
your family, and/or promissory estoppel; or    
Ø
  are in any way obligated for any reason to pay your damages, expenses,
litigation costs (including attorneys’ fees), bonuses, commissions, disability
benefits, compensatory damages, punitive damages, and/or interest.

     For the purpose of giving a full and complete release, you understand and
agree that this Agreement includes all claims that you may now have as of the
Effective Date but do not know or suspect to exist in your favor against the
Released Parties, and that this Agreement extinguishes those claims.
     If you were employed by the Company at any time in California, or if you
resided in California at any time while employed by the Company, you waive all
rights under California Civil Code Section 1542, which states:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have mutually affected his settlement with the
debtor.
     If you were employed by the Company at any time in New Jersey, or if you
resided in New Jersey at any time while employed by the Company, you
specifically waive all rights under New Jersey’s Conscientious Employee
Protection Act.
     3. Protected Rights. You are not prohibited from making or asserting
(a) any claim or right under state workers’ compensation or unemployment laws,
(b) any claim or right which

4



--------------------------------------------------------------------------------



 



Frederic F. Brace
by law cannot be waived under applicable law, including your rights to file a
charge with an administrative agency or to participate in an agency
investigation, including but not limited to the right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”), or (c) any claim or right you have per the
terms of this Agreement. You waive, however, the right to recover money if any
federal, state or local government agency, including but not limited to the
EEOC, pursues a claim on your behalf or on behalf of a class to which you may
belong that arises out of or relates to your employment or severance from
employment.
     4. Covenant Not to Sue. You affirm that you have not filed, have not caused
to be filed, and are not presently party to, any lawsuit or arbitration against
any Released Party in any forum. You agree not to sue any of the Released
Parties or become a party to a lawsuit on the basis of any claims of any type to
date that arise out of any aspect of your employment or severance from
employment. You understand that this is an affirmative promise by you not to sue
any of the Released Parties, which is in addition to your general release of
claims in Section 2 above. However, nothing in this Agreement affects your right
to challenge the validity of this Agreement under ADEA. If you breach this
Agreement by suing any of the Released Parties in violation of this Covenant Not
to Sue, you understand that (i) the Released Parties will be entitled to apply
for and receive an injunction to restrain any violation of this Section, and
(ii) you will be required to pay the Released Parties’ legal costs and expenses,
including reasonable attorney fees, associated with defending against the
lawsuit and enforcing the terms of this Agreement.
     5. Acknowledgments. You affirm that you have fully reviewed the terms of
this Agreement, affirm that you understand its terms, and state that you are
entering into this Agreement knowingly, voluntarily, and in full settlement of
all claims which existed in the past or which currently exist, that arise out of
your employment with the Company or your severance from employment.
     You acknowledge that you have had at least forty-five (45) days to consider
this Agreement thoroughly, and have been specifically advised to consult with an
attorney, if you wish, before you sign below.
     If you sign and return this Agreement before the end of the 45-day period,
you certify that your acceptance of a shortened time period is knowing and
voluntary, and the Company did not improperly encourage you to sign through
fraud, misrepresentation, a threat to withdraw or alter the offer before the
45-day period expires, or by providing different terms to other employees who
sign the release before such time period expires.
     You understand that you may revoke this Agreement within seven (7) days
after you sign it, or if later, within seven (7) days after your Severance Date.
Your revocation must be in writing and submitted within the seven (7) day period
to Paul Lovejoy, SVP, General Counsel and Corporate Secretary, 77 W. Wacker
Drive, Chicago, IL 60601. If you do not revoke this Agreement within the seven
(7) day period, it shall become effective and irrevocable on the eighth day
following the later of (i) the date you deliver a signed copy to the Company or
(ii) your Severance Date. You further understand that if you revoke this
Agreement, you will not be eligible to receive the payments and benefits covered
in Section 1.

5



--------------------------------------------------------------------------------



 



Frederic F. Brace
     You acknowledge that, before signing this Agreement, you (i) received
certain information about eligibility for the payments and benefits available
under this Agreement, including but not limited to a summary plan description
describing the terms of the Severance Plan; (ii) received certain information
about the persons affected by this employment severance program, including the
job titles and ages of the persons selected and not selected for this
involuntary termination and eligible to receive payments and benefits under this
employment severance program; and (iii) had at least 45 days to consider this
information before signing this Agreement.
     6. Indemnification and Insurance. You shall continue to be indemnified for
your actions taken while employed by the Company to the same extent as other
then-current active United Officers under the Company’s Corporate Charter as in
effect on the date hereof, and you shall continue to be covered by the Company’s
directors and officers liability insurance policy as in effect from time to time
for as long as any potential liability remains, to the same extent as other
then-current active United Officers, each subject to the requirements of the
General Corporation Law of the State of Delaware.
     7. Your Future Cooperation. You further agree that during the Severance
Period (as defined in Attachment A), you will cooperate with the Company and its
attorneys with respect to any matter (including litigation, investigation, or
governmental proceeding) that relates to matters with which you were involved
while you were employed by the Company. Your required cooperation may include
appearing from time to time at the Company’s offices or its attorneys’ offices
for conferences and interviews, and in general providing the Company and its
attorneys with the full benefit of your knowledge with respect to any such
matter. You agree to cooperate in a timely fashion and at times that are
agreeable to both parties. During the Severance Period, you will be reimbursed
by the Company for reasonable out-of-pocket costs and expenses incurred in
cooperating with respect to the above matters. Following the Severance Period,
your further cooperation with respect to such matters shall be subject to
agreement between you and the Company.
     8. Noncompetition. You agree that during the Severance Period you will not,
without the prior written consent of the Company, take a Competitive Position
with any of the following air carriers (including their parents, subsidiaries,
affiliates, and successors): Alaska, American, Continental, Delta, Frontier,
Hawaiian, JetBlue, Northwest, Southwest, US Airways, or Virgin America. The term
“Competitive Position” means: (i) any position as a management-level employee;
(ii) membership on the board of directors; or (iii) providing services similar
to a management-level employee as a consultant, independent contractor, or
otherwise. The Company agrees that it will consider any such request by you in
good faith. You acknowledge that there are sufficient opportunities for
employment with non-airline employers as well as airlines other than those named
above (such as regional, cargo and international airlines) that this
noncompetition provision will not significantly impair your ability to find
employment. If you take a Competitive Position with an air carrier other than
one listed above and such air carrier enters into a business combination with
one of the air carriers listed above during the Severance Period, you shall be
permitted to continue in such Competitive Position with the surviving entity
without the prior written consent of the Company. This Section 8 shall not apply
to you if on your Severance Date you are a permanent resident of California.

6



--------------------------------------------------------------------------------



 



Frederic F. Brace
     9. Nonsolicitation. You agree that you will not, during the Severance
Period, directly or indirectly, for the benefit of YOURSELF, another airline or
air carrier: (i) raid, hire, or solicit any employee of the Company;
(ii) attempt to persuade any employee of the Company to leave the employ of the
Company; or (iii) hire or solicit any person who was employed by the Company
during the 6 months preceding the Severance Date who possesses Confidential
Information (as defined in Section 11 below). (Note: The term “hire” shall not
apply to you if on your Severance Date you are a permanent resident of
California.) For the avoidance of doubt, actions taken by your future employer
(or one of its affiliates) will not be deemed to result in your violation of
this Section 9, provided that you shall have not recommended or otherwise
identified as a candidate for employment the applicable employee and shall not
have otherwise been involved in the solicitation or hiring of such employee.
     10. Non-Disparagement. You agree not to make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written, directly or indirectly) that (i) accuses or implies that any
Released Party engaged in any wrongful, unlawful or improper conduct, whether
relating to your employment (or your severance from employment), the business or
operations of the Company, or otherwise; or (ii) otherwise disparages or impugns
the business or reputation of any Released Party. In the event the Company
receives a formal request (whether oral or written) from another employer for
information regarding your employment with the Company, the Company agrees not
to make, or cause to be made, to any such employer any statement, observation or
opinion, or communicate any information (whether oral or written, directly or
indirectly) that (i) accuses or implies that you engaged in any wrongful,
unlawful or improper conduct, whether relating to your employment (or your
severance from employment), the business or operations of the Company, or
otherwise; or (ii) disparages or impugns your reputation. Nothing herein will be
deemed to preclude either party from providing truthful testimony or information
pursuant to subpoena, court order or similar legal process, or instituting and
pursuing legal action.
     11. Confidential Information. You agree to hold confidential, and not to
disclose to any person, firm, corporation, partnership or agency, any trade
secret or Confidential Information (as defined below), gained in the course of
your employment with the Company concerning the Company or any of its
affiliates, except if such disclosure is required by law or legal process.
“Confidential Information” shall include information not generally available to
the public, including but not limited to financial affairs, business plans or
strategies, marketing, product pricing information, operating policies and
procedures, vendor information, expenses, performance statistics, and
information designated in writing as confidential by the Company during the
course of your employment with the Company. Confidential Information shall not
be considered generally available to the public if revealed improperly to the
public by you or others who learned the information from you. You agree not to
remove any Confidential Information from the Company, not to request that others
do so on your behalf and to return to the Company any Confidential Information
currently in your possession.
     12. Return of Property. You agree that, within no later than 3 days
following your Severance Date, you will return to the Company all property of
the Company in your possession or subject to your control (except for your
laptop computer, blackberry and cellular telephone, each of which you will be
permitted to retain, provided that the Company will no longer continue the
relevant service contracts after your Severance Date), including without
limitation any keys,

7



--------------------------------------------------------------------------------



 



Frederic F. Brace
credit cards, personal digital assistant devices, reports and files whether
stored in hard copy or electronic format and whether copies or originals. You
agree that you will not alter any of the Company’s records or computer files in
any way after your Severance Date. You will not be able to access your Company
e-mail account after your Severance Date. During the two year period immediately
following your Severance Date, anyone who sends an e-mail message to your
Company e-mail address will receive an automatically generated reply with your
new contact information. At the end of such two year period, your Company e-mail
address will be closed.
     13. Assignment; Binding Effect. This Agreement is assignable only by the
Company (provided that no such assignment shall relieve the Company of its
obligations under this Agreement to you), shall inure to the benefit of the
Company’s assigns, successors, affiliates, and Released Parties, and is binding
on the Company, its representatives, agents, successors (including in the event
of a business combination) and assigns, and as to you, your spouse, heirs,
legatees, administrators, and personal representatives, and shall inure to the
benefit of your spouse, estate, heirs, legatees, administrators, and personal
representatives. Specifically, in the event of your death, your spouse and your
eligible dependents will be entitled to the medical insurance and travel
privileges described in Sections 1(c), (d) and (g) above (all on the same terms
and conditions applicable to the spouses and eligible dependants of other
then-current active United Officers or then-retired United Officers, as
applicable, and subject to the terms, including any modifications, of each
applicable plan, policy, or program — including, but not limited to, loss of
such benefits and privileges in the event your spouse remarries or your
dependent no longer satisfies the applicable eligibility criteria.) You may
designate a beneficiary or beneficiaries (and make changes to such designation)
to receive all remaining payments hereunder following your death by giving the
Company written notice thereof. In the event that you do not designate a
beneficiary, your estate will be entitled to all remaining payments as if you
were not deceased.
     14. Complete Agreement; Severability. This Agreement is the exclusive and
complete agreement between you and the Company relating to the subject matter of
this Agreement. No amendment of this Agreement will be binding unless in writing
and signed by you and the Company. The parties acknowledge and agree that if any
provision of this Agreement is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any controlling law,
the rest of this Agreement will continue in full force and effect. Additionally,
a court of competent jurisdiction is authorized to modify any portion of this
Agreement which is overbroad to make such portion enforceable.
     15. Injunctive Relief, Fees and Expenses. If any legal action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
injunctive relief, in addition to any other relief in law or in equity to which
the prevailing party is entitled.
     16. Code Section 409A. It is the intention of the parties that the
provisions of this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Section 409A”) and any rules, regulations or
other guidance promulgated thereunder in a manner that does not impose
additional taxes, interests or penalties upon you pursuant to Section 409A, and
all provisions of this Agreement will be construed and interpreted in a manner
consistent with Section 409A.

8



--------------------------------------------------------------------------------



 



Frederic F. Brace
     No reimbursement of expenses or in-kind benefit that you are entitled to
pursuant to Section 1(c), (d), (e), (f), (g), (h), (i) or (j) hereof shall be
subject to liquidation or exchange for another benefit. The reimbursement of
expenses or in-kind benefits pursuant to Section 1(c), (d), (e), (f), (g), (h),
(i) or (j) hereof during a year will not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and any such reimbursements shall be made no later than the end of the year
following the end of the year in which the relevant expenses were incurred.
     Any gross-up payments that you become entitled to receive pursuant to this
Agreement or any other agreement between you and the Company or any other plan,
program, policy or arrangement in which you participate will be made on or as
soon as practicable following the day on which you are required to pay (or the
Company remits on your behalf) the applicable tax, but no later than the end of
the year following the year in which such tax is remitted.
     You are solely responsible and liable for the satisfaction of all taxes and
penalties that may arise under Section 409A, and the Company shall not have any
obligation to indemnify or otherwise hold you harmless from any or all such
taxes and penalties.
     17. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE STATE
OF ILLINOIS, AND, TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW, THE
VALIDITY, INTERPRETATION, AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAW.
* * * * * *
     This Agreement is effective on the Effective Date. Your right to revoke
this Agreement is described in Section 5 of this Agreement.

                      EMPLOYEE       UAL CORPORATION    
 
                   
By:
  /s/ Frederic F. Brace       By:   /s/ Paul Lovejoy    
 
                        Frederic F. Brace       Paul Lovejoy                 Sr.
Vice President, General Counsel Corporate Secretary    
 
                   
 
                                UNITED AIR LINES, INC.    
 
                   
 
          By:   /s/ Marc Ugol    
 
                                Marc Ugol                 Sr. Vice President —
Human Resources    

9



--------------------------------------------------------------------------------



 



Frederic F. Brace
Attachment A to Separation Agreement
In the event of any conflict or inconsistency between Attachment A and the body
of the
Separation Agreement, the body of the Separation Agreement will prevail.

     
Name
  Frederic F. Brace
 
   
Date of Birth / Age
  09/15/1957 (Age 51.2 as of 10/31/2008)
 
   
Date of Employment
  05/16/1988
 
   
Severance Date
  10/31/2008
 
   
Years of Service
  20.5 (as of 10/31/2008)
 
   
Severance Period
  24 months (for purposes of length of executive’s obligations under Separation
Agreement); Ends 10/31/2010.
 
   
Bridge to Retirement Date
  09/30/2012
 
   
1. Severance Pay and Benefits:
   
 
   
(a) Severance Pay — Base Salary
  24 months current base salary ($653,125 annually) = $1,306,250
 
   
 (b) Severance Pay — Success Sharing Program (SSP) at Target
  85% of 24 months current base salary = $1,110,313
 
   
 (c) Medical/Dental Insurance
  Active participation at the same level as then-current active United Officers
through 09/30/2012; followed by retiree medical benefits on same terms as other
then-retired United Officers. Tax gross-ups for benefits received after
10/31/2008. Does not include annual physical.
 
   
 (d) Vision Insurance
  Active participation through 10/31/2010 at the same level as then-current
active United Officers.
 
   
 (e) Life Insurance — Exec GVUL
  Active participation through 10/31/2010 at the same level as then-current
active United Officers.
 
   
 (f) Disability Insurance
  Not eligible after Severance Date.
 
   
 (g) Travel
  Same as then-current active United Officers (including Global Services status)
through 09/30/2012; followed by retiree travel on same terms as other
then-retired United Officers. Eligibility for Global Services status will also
be retained with retiree travel privileges.
 
   
 (h) Executive Outplacement
  Consulting services until placement (up to a maximum of $75,000).
 
   
 (i) Legal Services
  Eligible for up to $15,000 for Separation Agreement review.
 
   
 (j) Financial Services Program
  Retain ability to use remaining 2008 financial services reimbursement. Legal
fees for review of Separation Agreement that exceed $15,000 may be applied
against the financial services balance (maximum of $34,000 for 2008).
 
   
 (k) Other Perquisites
  Following Severance Date, ineligible for reimbursement of country, social, and
civic club fees/dues, as well as any other executive perquisites (e.g. physicals
and parking spaces).
 
   
 (l) Stock Options/Restricted Shares (MEIP)
  Treatment as a retiree under MEIP as if retired on 10/31/08. Vesting of all
restricted shares (91,534 unvested restricted shares) and acceleration of option
exercisability (131,603 unvested options)

 



--------------------------------------------------------------------------------



 



Frederic F. Brace

     
 
  upon Severance Date. Stock option exercise period retained through entire
award term. Summary of outstanding stock options:

                       
# of outstanding options
  exercise price   expiration date  
as of 10/31/08
             
109,666
  $ 34.18     1/31/2016  
109,667
  $ 35.91     1/31/2016  
109,667
  $ 35.65     1/31/2016

     
2. Accrued Rights/Non-Severance:
   
 
   
(a) Vacation Pay
  4.2 weeks of accrued vacation for 2009 ($52,752) and unused vacation for 2008.
Payment will be made within 14 days of the Effective Date.
 
   
(b) Unused Personal Holidays
  Forfeited
 
   
(c) 2008 SSP (Performance Incentive)
  Pro-rated 2008 award based on actual 2008 eligible earnings, determined in
accordance with the terms of the plan. Paid at same time as active employees in
2009. Payment (if any) will be made no earlier than January 1, 2009 and no later
than December 31, 2009.
 
   
(d) 2008 Profit Sharing
  Pro-rated 2008 award based on actual 2008 eligible earnings, determined in
accordance with the terms of the plan. Paid at same time as active employees in
2009. Payment (if any) will be made no earlier than January 1, 2009 and no later
than December 31, 2009.
 
   
(e) 401(k) and Cash Match Program
  No longer eligible to make or receive contributions after Severance Date; will
receive a direct cash payment of “cash match” under the United Air Lines, Inc.
Management Cash Match Program in early 2009 based on 2008 eligible earnings on
same basis as active employees. Eligible to take distribution from 401(k) Plan
after Severance Date.

2